On May 3, 2017, we suspended respondent Brian Campbell Fischer from the practice of law for a minimum of 90 days, effective May 17, 2017. In re Fischer , No. A15-1483, Order at 2 (Minn. filed May 3, 2017). We conditionally reinstated respondent on September 12, 2017, subject to successful completion of the written examination required for admission to the practice of law by the State Board of Law Examiners on the subject of professional responsibility by May 8, 2018, and placed him on disciplinary probation. In re Fischer , 901 N.W.2d 155, 155 (Minn. 2017)
*772(order). The required professional-responsibility examination is the Multistate Professional Responsibility Examination (MPRE). See Rule 4.A(5), Rules for Admission to the Bar.
Respondent did not file proof of successful completion of the MPRE by May 8, 2018. On May 21, 2018, we revoked respondent's conditional reinstatement under Rule 18(e)(3), Rules on Lawyers Professional Responsibility, effective May 31, 2018. In re Fischer , 911 N.W.2d 841, 842 (Minn. 2018) (order). Respondent has now filed an affidavit seeking reinstatement in which he states that he has successfully completed the MPRE. The Director of the Office of Lawyers Professional Responsibility does not oppose the request.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Brian Campbell Fischer is reinstated to the practice of law in the State of Minnesota, subject to the terms and conditions of probation set forth in our September 12, 2017, order.
/s/ ______________________________
David L. Lillehaug
Associate Justice